[DO NOT PUBLISH]


           IN THE UNITED STATES COURT OF APPEALS
                                                                 FILED
                   FOR THE ELEVENTH CIRCUITU.S. COURT OF APPEALS
                     ________________________ ELEVENTH CIRCUIT
                                                              APR 16, 2010
                            No. 09-13637                       JOHN LEY
                        Non-Argument Calendar                    CLERK
                      ________________________

                  D. C. Docket No. 08-61008-CV-WPD

DANNY KARAM,

                                                          Plaintiff-Appellant,

                                 versus

UNITED STATES CITIZENSHIP & IMMIGRATION SERVICES,
ATTORNEY GENERAL OF THE UNITED STATES,
Eric Holder, Jr.,
SECRETARY DEPARTMENT OF HOMELAND SECURITY,
Janet Napolitano,
ACTING DIRECTOR, UNITED STATES CITIZENSHIP
IMMIGRATION SERVICES,
Jonathan Scharfen,
DIRECTOR FEDERAL BUREAU OF INVESTIGATION,
Robert S. Mueller, et al.,

                                                       Defendants-Appellees.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     _________________________

                             (April 16, 2010)
Before BARKETT, HULL and KRAVITCH, Circuit Judges.

PER CURIAM:

      Danny Karam brought an action in United States District Court seeking

review of the denial of his naturalization application and a declaratory judgment

that he is entitled to United States citizenship. The district court dismissed this

action for lack of subject matter jurisdiction. We affirm.

I. Background

      In 2006, Karam, a citizen of Lebanon, filed an application for naturalization.

In December 2008, after learning about a criminal matter from Karam’s past, the

United States Customs and Immigration Service (USCIS) denied his naturalization

application and initiated removal proceedings. After removal proceedings had

commenced in January 2009, Karam requested a hearing to appeal the denial of

his naturalization application. Before this hearing was held, Karam brought this

action.

      USCIS filed a motion to dismiss, arguing that the district court did not have

subject matter jurisdiction over Karam’s complaint because he had not attended a

hearing before an immigration officer on the denial of his naturalization

application and therefore failed to fully exhaust his administrative remedies. See 8

U.S.C. § 1421(c). USCIS also argued that even if the court had subject matter



                                           2
jurisdiction, 8 U.S.C. § 1429 prevented it from ordering Karam’s naturalization.1

       Karam responded that he was not required to exhaust administrative

remedies because he had been placed in removal proceedings and a hearing would

be futile. Karam further argued that § 1429 prevents only the Attorney

General—not a district court—from considering a naturalization application if the

applicant is in removal proceedings.

       The district court granted USCIS’s motion to dismiss, holding that it did not

have subject matter jurisdiction because Karam had not exhausted his

administrative remedies. The court also stated that it could not have ordered

Karam naturalized because he had been placed in removal proceedings. Karam

appeals.

II. Discussion

       We must first consider whether we have subject matter jurisdiction. We

review a district court’s determination of subject matter jurisdiction de novo.

Sanchez Jimenez v. U.S. Att’y Gen., 492 F.3d 1223, 1231 (11th Cir. 2007).

       Karam argues that exhausting his administrative remedies in this case would

be futile because USCIS lacks the authority to review his naturalization application


       1
        In relevant part, Section 1429 states that “no application for naturalization shall be
considered by the Attorney General if there is pending against the applicant a removal
proceeding pursuant to a warrant of arrest issued under the provisions of this chapter or any
other Act.”

                                                 3
at the hearing while he is in removal proceedings. See 8 U.S.C. § 1429. In

support, Karam cites caselaw suggesting that a litigant does not have to exhaust

administrative remedies that are futile or inadequate. McCarty v. Madigan, 503

U.S. 140, 147-48 (1992).

      “[W]e will not read futility or other exceptions into statutory exhaustion

requirements where Congress has provided otherwise.” Booth v. Churner, 532

U.S. 731, 741 n.6 (2001). Here, Congress has explicitly stated that a person

seeking review of a naturalization application may only seek review in a federal

district court “after a hearing before an immigration officer under section 1447(a)

of this title.” 8 U.S.C. § 1421(c); see also 8 C.F.R. § 336.9 (stating that a denial of

a naturalization application shall not be subject to judicial review until the

applicant has exhausted the administrative remedies available under Section 1421).

Thus, we are dealing with a statutory exhaustion requirement, and “[a]lthough

judicially developed exhaustion requirements might be waived for discretionary

reasons by courts, statutorily created exhaustion requirements bind the parties and

the courts. When a statute requires exhaustion, a petitioner’s failure to do so

deprives us of jurisdiction.” Richardson v. Reno, 162 F.3d 1338, 1374 (11th Cir.

1998), vacated and remanded, 526 U.S. 1142, reaff’d and reinstated, 180 F.3d

1311 (11th Cir. 1999).



                                            4
       Karam does not dispute that he did not comply with the statutory exhaustion

requirements. Thus, the district court properly determined that it did not have

subject matter jurisdiction to consider Karam’s complaint. Because we are without

jurisdiction, we do not reach the question whether we have the power to order

Karam naturalized.

      Accordingly, the district court’s dismissal of Karam’s action is

AFFIRMED.




                                          5